          Case 5:19-cv-00903-G Document 68 Filed 10/30/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-903-G
                                              )
JOHN RICKETTS (BADGE #1126);                  )
                                              )
and                                           )
                                              )
OKLAHOMA CITY, a political                    )
subdivision of the State of Oklahoma,         )
                                              )
       Defendants.                            )

                                       JUDGMENT

       On August 18, 2020, the City Council of the City of Oklahoma City authorized the

Municipal Counselor to enter into a settlement and confess judgment without admitting

liability in this case in the amount of Fifty Thousand and no/100 Dollars ($50,000.00), as

evidenced by certified copy of the Resolution filed at Doc. No. 65-1, which sum includes

Plaintiff Patrick Roth’s claims for prejudgment interest, costs, and attorney’s fees against

Defendant Oklahoma City. The Court finds that judgment should be entered in accordance

with the agreement of the parties and the Resolution.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that pursuant to

a compromised settlement of a disputed claim, without admission of liability, Plaintiff is

granted judgment against Defendant Oklahoma City, in the sum of Fifty Thousand and

no/100 Dollars ($50,000.00), with interest allowed as prescribed by 28 U.S.C. § 1961. Sum

to be paid pursuant to title 12, section 727.1, title 62, sections 365.5, 365.6, and title 51,
          Case 5:19-cv-00903-G Document 68 Filed 10/30/20 Page 2 of 2




sections 158, 159 of the Oklahoma Statutes.

      ENTERED this 30th day of October, 2020.




                                              2
